Citation Nr: 0020209	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to service connection for cardiovascular 
disease and cerebrovascular disease as secondary to the 
service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Board remanded these claims to the RO for further 
development in August 1996. Subsequently, in a December 1999 
rating decision, the noncompensable rating for the anxiety 
disorder was increased to 30 percent effective from February 
18, 1994, the date of the increased rating claim.  However, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
this issue has remained in appellate status. 

Subsequent to the remand, the RO requested additional 
information from the veteran to facilitate obtaining 
treatment records; and scheduled VA examinations for his 
cardiovascular and cerebrovascular disabilities. No 
additional information or medical treatment records were 
received from the veteran, although a statement was submitted 
by his physician.  In addition, he failed to report for 4 VA 
physical examinations, and did not reschedule after the last 
failure to report.  The case has now returned to the Board 
for further consideration based on the evidence of record.

The issue of service connection for a cardiovascular disorder 
as secondary to a service connection anxiety disorder, is 
restated to include a cardiovascular disease and a 
cerebrovascular disease, in accordance with the veteran's 
claim and the contentions advanced.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's anxiety disorder is manifested by 
subjective complaints of excessive worry; anxiety; 
irritability; fatigue; memory and concentration problems; 
social isolation; depression; panic attacks; sleep 
impairment; and confusion.

3.  The veteran's anxiety disorder is productive of 
considerable, but not severe, impairment in social and 
industrial adaptability.  This impairment is characterized by 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships, but no more.

4.  The veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, or disorientation due to 
a service-connected anxiety disorder. 

5.  The first post service evidence of cardiovascular, or 
cerebrovascular disability is dated many years after service.

6.  The appellant's current cardiovascular or cerebrovascular 
disabilities are not etiologically related to any service 
connected disease or injury, nor are they permanently made 
worse by a service connected disorder.

7.  The appellant failed to report for his scheduled VA 
examinations on 4 separate occasions, and failed to 
reschedule his last VA examination.  There is no indication 
from the appellant that he had good cause for failing to 
report for all the scheduled exams, or that he was now 
willing to report for examination. 



CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 50 percent, but no more, for an 
anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.125, 4.126, 4.129, 
4.130, 4.132, Diagnostic Codes (DC) 9400 (1996) 9400-9440 
(1999).

2.  A current chronic cardiovascular, and/or cerebrovascular 
disability, are not proximately due to, the result of, or 
aggravated by the service-connected  anxiety disorder. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1998); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000), that is he has presented plausible 
claims. His evidentiary assertions are presumed credible for 
this determination.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claim, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1999).  A 
claimant has the duty to cooperate with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim. Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The evidence of 
record establishes that the appellant, and his wife have been 
notified by the RO of his failure to report for his scheduled 
VA examinations, and he has made no efforts to request the 
scheduling of another VA examination, or to submit an 
examination report or any recent medical records from his 
private physician.  While VA does have a duty to assist a 
veteran in the development of his claim, that duty is not 
limitless.  In this case, the Board has determined that the 
VA has fulfilled its duty to assist the veteran with respect 
to developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.


I. Increased evaluation for an anxiety disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating of 50 percent, but no more, is 
warranted under either the old or the new applicable 
criteria.

Under the criteria in effect prior to November 7, 1996, DC 
9400, Generalized anxiety disorder;  

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. 

A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R. § 
4.132, DC 9400 (1996).

"Definite" is construed as "distinct, unambiguous, and 
moderately large in degree." It represents a degree of social 
and industrial in adaptability that is "more than moderate 
but less than rather large." VAOPGC. 9-93 (Nov. 9, 1993). 
"Considerable" impairment is construed as requiring more 
than definite impairment.

Under regulations in effect since November 1996, DC 9400 
warrants that; 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be evaluated 70 
percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

With occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent events 
is to be evaluated as 30 percent disabling.  38 C.F.R. § 
4.130, 9400, 9440 (1999).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence warrants assignment of a 50 percent rating for the 
veteran's anxiety disorder, but no more.

Historically, service connection was granted for a mild 
anxiety state by a rating decision in November 1945.  A 
noncompensable rating remained in effect from April 1948 
until December 1999 at which time a rating decision increased 
the rating to 30 percent, where it has remained to the 
present time.

In an April 1994 VA examination, the veteran reported no 
history of psychiatric treatment. He had a cerebrovascular 
accident in 1990 with right side weakness, and noted the 
gradual onset of memory impairment.  He became disoriented at 
night; sometimes getting lost while driving; and, frequently 
misplaced things. His wife must continuously supervise him. 
He suffers from insomnia, and nervousness, and has become 
more irritable over the past 2 to 3 years. He has had at 
least one seizure associated with his stroke and was taking 
anticonvulsants.  He does not have hallucinations; 
homicidal/suicidal ideation; drug or alcohol abuse.

The examiner noted the veteran was well groomed, and 
appropriately dressed. There was no speech impairment; mood 
was euthymic; and, affect restricted.  There were no 
identifiable delusions. He was precisely oriented x 4. 
Judgement and insight were good, but his memory was mildly 
impaired.  The examiner noted that the veteran was 77 years 
old, and suffering from mild dementia, at least partially the 
result of the stroke in 1990, although the process may have 
begun earlier.  He appeared to be severely impaired requiring 
continuous supervision.  The diagnosis was dementia, 
apparently due to a cerebrovascular accident.

In a VA examination in June 1999, the veteran was examined by 
a psychologist.  The examiner reviewed the veteran's medical 
file taking particular note of the earlier VA examination, 
and noted that the veteran's current status was consistent 
with the earlier examination.  

The veteran found it difficult to explain his psychiatric 
symptoms.  His grandson reported to the examiner that if the 
veteran were to do anything, he worried for 2 days in 
advance, causing everyone else to worry.  Even such small 
tasks as carrying the trash to the street.  The veteran 
admitted to misplacing things, and sweats and gets nervous 
trying to find them. He sleeps extensively and nods off for 6 
to 8 hours a day.  He gets his hair cut once a month, which 
is the extent of his socializing.  He cannot concentrate on 
more than one thing at a time, and his thoughts are concrete.  

No psychological testing was possible as the veteran was 
impaired and could not perform computerized testing due to 
complexity and concentration.  He was quiet;  thoughtful; 
alert; and, oriented.  Rate and flow of speech was slow but 
not irrelevant.  He made slight mistakes, but basically was 
oriented x 4.  Due to impaired hearing it was difficult to 
communicate fully with him.  No delusions or hallucinations 
were noted.  He primarily had short-term memory loss.  He was 
obsessive and ritualistic about tasks that needed to be done 
and which he feared may go unattended.  He worried 
excessively, and his response to stress was panic.  The 
veteran was aided in handling funds by his wife and 
grandchildren.  He still kept excellent books on the funds 
received from his farm, but required some help in doing daily 
business.  He compulsively checks on financial matters and, 
if he cannot handle something, he appropriately delegates.  
The diagnosis was generalized anxiety disorder with a GAF of 
40.  

The examiner opined that while it was apparent that the 
veteran suffered a cerebrovascular accident, his basic 
problem with anxiety was longstanding.  He appeared to have 
been a workaholic in order to stave off anxiety over the 
years.  

A rating decision in December 1999 increased the rating from 
0 percent to 30 percent, where it has remained to the present 
time.

After reviewing the applicable rating criteria and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that a 50 percent evaluation, but no 
more, for an anxiety disorder is warranted.  The veteran 
exhibited considerable impairment of social and industrial 
adaptability.  Specifically, he has had the gradual onset of 
memory impairment.  He becomes disoriented at night; 
sometimes getting lost while driving; and, frequently 
misplaces things.  His wife must continuously supervise him.  
The veteran admitted to misplacing things, and gets nervous 
trying to find them.  He sleeps extensively and nods off for 
6 to 8 hours a day.  He cannot concentrate on more than one 
thing at a time, and his thoughts are concrete.  No 
psychological testing was possible in the last VA 
examination, as the veteran was impaired and could not 
perform computerized testing due to complexity and 
concentration.  He was obsessive and ritualistic about tasks 
that needed to be done and which he feared may go unattended. 
He worried excessively, and his response to stress was panic. 

The examiner opined that while it was apparent that the 
veteran suffered a cerebrovascular accident, but his basic 
problem with anxiety was longstanding.

Accordingly, the Board finds that the veteran's psychotic 
symptoms were of such severity and persistence that the 
overall picture constitutes a rating consistent with 
considerable impairment of social and industrial 
adaptability.   

However, there is no evidence that the veteran's symptoms 
were consistent to support a finding of severe impairment of 
social and industrial adaptability warranting a 70 percent 
evaluation.  Specifically, the examiners noted the veteran 
was well groomed, and appropriately dressed.  There were no 
delusions, or hallucinations noted.  Judgement and insight 
were good, but memory was mildly impaired.  He was noted to 
be quiet; thoughtful; alert; and, oriented. Rate and flow of 
speech was slow but not irrelevant.  He made slight mistakes, 
but basically was oriented x 4.  He primarily had short-term 
memory loss.  He was aided in handling funds by his wife and 
grandchildren, and still kept books on the funds received 
from his farm, with some help in doing daily business. 

The Board is aware that the assigned GAF on the June 1999 VA 
examination was 40, and that an assigned GAF in the higher 
range of 55-60, at least pursuant to DSM-III-R criteria, is 
indicative of "moderate" industrial impairment. See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995). While the fairly low 
GAF score (of 40) assigned in conjunction with the VA 
examination would ordinarily probably equate with more 
industrial incapacitation, this conclusion is not, in the 
Board's view, substantiated, in the precise circumstances of 
the veteran's appeal.  In the course of the most recent 
examination, the examiner noted the veteran responded to 
stress with panic, and reported trouble with sleeping, mild 
memory loss, etc., these are indicative of disability 
warranting only a 50 percent rating.  There is not such panic 
or other symptoms as to warrant a 70 percent rating.

On assessing the foregoing in conjunction with the reasoning 
advanced above bearing on the degree of social incapacitation 
traceable to the veteran's anxiety disorder, the Board is 
readily persuaded that an increased disability rating to 50 
percent, but no more, for his anxiety disorder under Code 
9400, is in order.


II. Service connection for a cardiovascular and/or a 
cerebrovascular disability as secondary to the service 
connected anxiety disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999). Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated. Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for a cardiovascular disease and 
cerebrovascular disease on a direct service connection basis; 
rather, he asserts that he developed these disorders as a 
result of his service-connected anxiety disorder. As his 
anxiety disorder is service connected, he thus argues that a 
cardiovascular disease and cerebrovascular disease, if any, 
as a result of the anxiety disorder should similarly be 
service connected.

In an April 1994 VA examination, the examiner noted that the 
veteran was 77 years old, and suffering from mild dementia at 
least partially the result of a stroke in 1990, although the 
process may have begun earlier.  He appeared to be severely 
impaired requiring continuous supervision.  The diagnosis was 
dementia apparently due to cerebrovascular accident.

In August 1996, the Board remanded this case for a VA 
physical examination and for records from treating 
physicians.

The veteran was scheduled for a VA examination in October 
1996 but failed to report. The examination was rescheduled in 
December 1996, but the veteran again failed to report.

The veteran's wife was contacted by telephone in March 1997, 
and verified that the veteran's address of record was 
correct.  The examination was rescheduled for March 1997, but 
canceled at the veteran's request.   It was rescheduled for 
August 1997, but the veteran again failed to report.

The RO was notified in November 1997 that the veteran had 
been sick and could not report for examination.  In addition 
he had moved and a new address was given to the RO.  

The examination was rescheduled for July 1999, but the 
veteran again failed to report.

The file contains a February 1994 report of treatment from 
Robert Lyon, M.D., who reports first treating the veteran in 
1984 for anxiety, hypertension, and gastritis.  In November 
1990, he suffered a stroke with right hemiparesis, and grand 
mal seizures.  In April 1993, he was treated for transient 
ischemic attacks.  His symptoms were generalized weakness; 
anxiety with tremors; memory difficulties; and confusion.  
The diagnoses were lacunar infarction, left parietal lobe; 
chronic anxiety with confusion, and intermittent memory 
problems aggravated by stroke.  

In addition, a December 1994 statement from Dr. Lyon notes 
that the veteran developed hypertension while being treated 
for ulcer disease and chronic hypertension.  He opined that 
the hypertension was secondary to his anxiety, and the stroke 
in 1990 secondary to the hypertension.

The Board must note that the aforementioned medical report 
and statement from Dr. Lyon are the only two pieces of post 
service medical evidence, other than the two VA examinations, 
of file.  The December 1994, statement indicated that the 
veteran's hypertension is "Labile" secondary to his anxiety 
problem, and his stroke is due to his hypertension.  The 
February 1994 report diagnoses hypertension aggravated by 
anxiety state.  However, Dr. Lyon has not submitted any 
medical records to support this statement, and report.  It is 
noted that at the time of the stroke, the anxiety was rated 
noncompensably disabling.  The August 1996 Remand by the 
Board specifically requested any additional medical evidence 
and treatment records.  However, no additional evidence was 
received from the veteran which could have supported his 
claim.  In addition, the veteran failed to report for several 
physical examinations which also may have supported his 
claim.  

The Board has not found particularly probative Dr. Lyon's 
medical statement, and report.  This is so because service 
connection may not be predicated on a resort to speculation 
or remote possibility. 38 C.F.R. § 3.102 ; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative). It is 
unclear what information he used in recording his opinion in 
the absence of any medical records.

Furthermore, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required and lay assertions cannot constitute such evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, 
appellant's statements on their own are not competent 
evidence as to medical diagnosis or causation. Moray v. 
Brown, 5 Vet. App. 463 (1993). 

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current cardiovascular and/or 
cerebrovascular disabilities, to any in-service occurrence or 
event has not been presented.  There is evidence that it is 
possible for there to exist such a link, but the specific 
facts and circumstances of the appellant's medical history do 
not support the conclusion that such happened in this case. 

The evidence of record indicates that the etiology of the 
appellant's current cardiovascular and/or cerebrovascular 
disabilities are not apparent and therefore cannot be 
ascribed to any incident of service. As such, the evidence is 
insufficient to support a grant of service connection for a 
cardiovascular and/or cerebrovascular disability as secondary 
to the service connected anxiety disorder.

Since the preponderance of the evidence is against allowance 
of this claim, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation of 50 percent, but no more, for 
an anxiety disorder, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to service connection for a cardiovascular and/or 
cerebrovascular  disorder as secondary to the service 
connected anxiety disorder, is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

